Exhibit 10.66

November 22, 2005

Morgan Stanley & Co. Incorporated

1585 Broadway

New York, NY 10036

The Bank of New York

101 Barclay Street, Floor 8W

New York, NY 10286

Attention: Corporate Trust Division-Corporate Finance Unit

Ladies and Gentlemen:

This Agreement is dated as of November 22, 2005 (the “Agreement”) by and among
E*TRADE Financial Corporation, a Delaware corporation (the “Company”), Morgan
Stanley & Co. Incorporated, as the remarketing agent (the “Remarketing Agent”),
and The Bank of New York, a New York banking corporation, not individually but
solely as Purchase Contract Agent (the “Purchase Contract Agent”) and as
attorney-in-fact of the holders of Purchase Contracts (as defined in the
Purchase Contract and Pledge Agreement referred to below).

Section 1.

Definitions.

(a) Capitalized terms used and not defined in this Agreement shall have the
meanings set forth in the Purchase Contract and Pledge Agreement, dated as of
November 22, 2005, among the Company, The Bank of New York as Purchase Contract
Agent and attorney-in-fact for the Holders of the Purchase Contracts, and The
Bank of New York as Collateral Agent, Custodial Agent and Securities
Intermediary, as amended from time to time (the “Purchase Contract and Pledge
Agreement”).

(b) As used in this Agreement, the following terms have the following meanings:

“Agreement” has the meaning specified in the first paragraph of this Remarketing
Agreement.

“Commencement Date” has the meaning specified in Section 3.

 

1



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission.

“Company” has the meaning specified in the first paragraph of this Remarketing
Agreement.

“Final Remarketing” has the meaning specified in Section 2(c).

“Final Remarketing Date” has the meaning specified in Section 2(c).

“indemnified party” has the meaning specified in Section 7(c).

“indemnifying party” has the meaning specified in Section 7(c).

“Initial Remarketing” has the meaning specified in Section 2(b).

“Initial Remarketing Date” has the meaning specified in Section 2(b).

“Preliminary Prospectus” means any preliminary prospectus relating to the
Remarketed Notes included in the Registration Statement, including the documents
incorporated by reference therein as of the date of such Preliminary Prospectus.

“Prospectus” means the prospectus relating to the Remarketed Notes, in the form
in which first filed, or transmitted for filing, with the Commission after the
effective date of the Registration Statement pursuant to Rule 424(b), including
the documents incorporated by reference therein as of the date of such
Prospectus; and any reference to any amendment or supplement to such Prospectus
shall be deemed to refer to and include any documents filed after the date of
such Prospectus, under the Exchange Act, and incorporated by reference in such
Prospectus.

“Purchase Contract and Pledge Agreement” has the meaning specified in
Section 1(a).

“Registration Statement” means a registration statement under the Securities Act
prepared by the Company covering, inter alia, the Remarketing of the Remarketed
Notes pursuant to Section 5(a) hereunder, including all exhibits thereto and the
documents incorporated by reference in the Prospectus and any post-effective
amendments thereto.

“Remarketed Notes” means the Subordinated Notes underlying the Pledged
Applicable Ownership Interests in Subordinated Notes and the Separate
Subordinated Notes, if any, subject to Remarketing as identified to the
Remarketing Agent by the Purchase Contract Agent and the Custodial Agent,
respectively, as of 5:00 p.m., New York City time, on the seventh Business Day
immediately preceding the Purchase Contract Settlement Date, as modified in
connection with the Remarketing, and shall include: (a) the Subordinated Notes
underlying the Pledged Applicable Ownership Interests in Notes of the Holders of
Corporate Units who have not notified the Purchase Contract Agent prior to 5:00
p.m., New York City time, on the seventh Business Day immediately preceding the
Purchase Contract Settlement Date of their intention to effect a

 

2



--------------------------------------------------------------------------------

Cash Settlement of the related Purchase Contracts pursuant to the terms of the
Purchase Contract and Pledge Agreement or who have so notified the Purchase
Contract Agent but failed to make the required cash payment prior to 5:00 pm,
New York City time, on the sixth Business Day immediately preceding the Purchase
Contract Settlement Date pursuant to the terms of the Purchase Contract and
Pledge Agreement, and (b) the Separate Notes of the holders of Separate Notes,
if any, who have elected to have their Separate Notes remarketed in such
Remarketing pursuant to the terms of the Purchase Contract and Pledge Agreement.

“Remarketing” means the remarketing of the Remarketed Notes pursuant to this
Remarketing Agreement on any of the Initial Remarketing Date, the Second
Remarketing Date or the Final Remarketing Date.

“Remarketing Fee” has the meaning specified in Section 4.

“Remarketing Materials” means the Preliminary Prospectus, the Prospectus or any
other information furnished by the Company to the Remarketing Agent for
distribution to investors in connection with the Remarketing.

“Remarketing Settlement Date” means the Purchase Contract Settlement Date.

“Reset Rate” has the meaning specified in Section 2(d).

“Second Remarketing” has the meaning specified in Section 2(c).

“Second Remarketing Date” has the meaning specified in Section 2(c).

“Securities” has the meaning specified in Section 10.

“Notes” means the series of subordinated notes, as modified in connection with
the Remarketing, designated 6.125% Subordinated Notes due 2018 of the Company.

“Transaction Documents” means this Agreement, the Purchase Contract and Pledge
Agreement and the Indenture, in each case as amended or supplemented from time
to time.

“Underwriting Agreement” has the meaning specified in Section 3(a).

Section 2.

Appointment and Obligations of the Remarketing Agent.

(a) The Company hereby appoints Morgan Stanley & Co. Incorporated as the
exclusive Remarketing Agent, and, subject to the terms and conditions set forth
herein, Morgan Stanley & Co. Incorporated hereby accepts appointment as
Remarketing Agent, for the purpose of (i) remarketing the Remarketed Notes on
behalf of the holders thereof, (ii) determining, in consultation with the
Company, in the manner provided for

 

3



--------------------------------------------------------------------------------

herein and in the Purchase Contract and Pledge Agreement and the Indenture, the
Reset Rate for the Notes, and (iii) performing such other duties as are assigned
to the Remarketing Agent in the Transaction Documents.

(b) Unless a Special Event Redemption or a Termination Event has occurred, on
the fifth Business Day immediately preceding the Purchase Contract Settlement
Date (the “Initial Remarketing Date”), the Remarketing Agent shall use its
reasonable efforts to remarket (“Initial Remarketing”) the Remarketed Notes, at
the Remarketing Price.

(c) In the case of a Failed Remarketing on the Initial Remarketing Date and
unless a Special Event Redemption or a Termination Event has occurred, on the
fourth Business Day immediately preceding the Purchase Contract Settlement Date
(the “Second Remarketing Date”), the Remarketing Agent shall use its reasonable
efforts to remarket (the “Second Remarketing”) the Remarketed Notes at the
Remarketing Price. In the case of a Failed Remarketing on the Second Remarketing
Date and unless a Special Event Redemption or a Termination Event has occurred,
on the third Business Day immediately preceding the Purchase Contract Settlement
Date (the “Final Remarketing Date”), the Remarketing Agent shall use its
reasonable efforts to remarket (the “Final Remarketing”) the Remarketed Notes at
the Remarketing Price. It is understood and agreed that the Remarketing on any
Remarketing Date will be considered successful and no further attempts will be
made if the resulting proceeds are at least equal to the Remarketing Price.

(d) In connection with each Remarketing, the Remarketing Agent shall determine,
in consultation with the Company, the terms of the notes, including those which
may be modified in connection with the remarketing pursuant to the Indenture,
including the rate per annum, rounded to the nearest one-thousandth (0.001) of
one percent per annum, that the Notes should bear (the “Reset Rate”) in order
for the Remarketed Notes to have an aggregate market value equal to the
Remarketing Price and that in the sole reasonable discretion of the Remarketing
Agent will enable it to remarket all of the Remarketed Notes at the Remarketing
Price in such Remarketing; provided that such rate shall not exceed the maximum
interest rate permitted by applicable law.

(e) If, by 4:00 p.m., New York City time, on the applicable Remarketing Date,
(1) the Remarketing Agent is unable to remarket all of the Remarketed Notes,
other than to the Company, at the Remarketing Price pursuant to the terms and
conditions hereof or (2) the Remarketing did not occur on such Remarketing Date
because one of the conditions set forth in Section 6 hereof was not satisfied, a
Failed Remarketing shall be deemed to have occurred. The Remarketing Agent shall
advise by telephone the Depositary, the Purchase Contract Agent and the Company
of any such Failed Remarketing. Whether or not there has been a Failed
Remarketing will be determined in the sole reasonable discretion of the
Remarketing Agent.

(f) In the event of a Successful Remarketing, by approximately 4:30 p.m., New
York City time, on the applicable Remarketing Date, the Remarketing Agent shall
advise, by telephone:

 

  (1) the Depositary, the Purchase Contract Agent and the Company of the Reset
Rate determined by the Remarketing Agent in such Remarketing and the number of
Remarketed Notes sold in such Remarketing;

 

4



--------------------------------------------------------------------------------

  (2) each purchaser (or the Depositary Participant thereof) of Remarketed Notes
of the Reset Rate and the number of Remarketed Notes such purchaser is to
purchase;

 

  (3) each such purchaser (if other than a Depositary Participant) to give
instructions to its Depositary Participant to pay the purchase price on the
Remarketing Settlement Date in same day funds against delivery of the Remarketed
Notes purchased through the facilities of the Depositary; and

 

  (4) each such purchaser (or Depositary Participant thereof) that the
Remarketed Notes will not be delivered until the Remarketing Settlement Date,
and, in the case of the Initial Remarketing Date or the Second Remarketing, the
Remarketing Settlement Date will be five Business Days or four Business Days,
respectively, following the date of such Remarketing and that if such purchaser
wishes to trade the Remarketed Notes that it has purchased prior to the third
Business Day preceding the Remarketing Settlement Date, such purchaser will have
to specify an alternative settlement cycle at the time of any such trade to
prevent failed settlement.

The Remarketing Agent shall also, if required by the Securities Act, deliver, in
conformity with the requirements of the Securities Act, to each purchaser a
Prospectus in connection with the Remarketing.

(g) The proceeds from a Successful Remarketing (i) with respect to the Notes
underlying the Applicable Ownership Interests in Notes that are components of
the Corporate Units, shall be paid to the Collateral Agent in accordance with
Section 5.02 of the Purchase Contract and Pledge Agreement and (ii) with respect
to the Separate Notes, shall be paid to the Custodial Agent for payment to the
holders of such Separate Notes in accordance with Section 5.02 of the Purchase
Contract and Pledge Agreement.

(h) The right of each holder of Remarketed Notes to have such Remarketed Notes
remarketed and sold on any Remarketing Date shall be subject to the conditions
that (i) the Remarketing Agent conducts (A) an Initial Remarketing, (B) a Second
Remarketing in the event of a Failed Remarketing on the Initial Remarketing Date
and (C) a Final Remarketing in the event of a Failed Remarketing on the Second
Remarketing Date, each pursuant to the terms of this Agreement, (ii) neither a
Special Event Redemption nor a Termination Event has occurred prior to such
Remarketing Date, (iii) the Remarketing Agent is able to find a purchaser or
purchasers for Remarketed Notes at the Remarketing Price based on the Reset
Rate, and (iv) such purchaser or purchasers deliver the purchase price therefor
to the Remarketing Agent as and when required.

 

5



--------------------------------------------------------------------------------

(i) It is understood and agreed that the Remarketing Agent shall not have any
obligation whatsoever to purchase any Remarketed Notes, whether in the
Remarketing or otherwise, and shall in no way be obligated to provide funds to
make payment upon tender of Remarketed Notes for Remarketing or to otherwise
expend or risk its own funds or incur or to be exposed to financial liability in
the performance of its duties under this Agreement. Neither the Company nor the
Remarketing Agent shall be obligated in any case to provide funds to make
payment upon tender of the Remarketed Notes for Remarketing.

Section 3.

Representations and Warranties of the Company.

The Company represents and warrants (i) on and as of the date any Remarketing
Materials are first distributed in connection with the Remarketing (the
“Commencement Date”), (ii) on and as of the applicable Remarketing Date and
(iii) on and as of the Remarketing Settlement Date, that:

(a) Each of the representations and warranties of the Company as set forth in
Section 1 (other than those made in subsection (e), (g), (h), (j), (l), (m) and
(o)) of the Underwriting Agreement dated as of November 16, 2005 (the
“Underwriting Agreement”) among the Company and Morgan Stanley & Co.
Incorporated and J.P. Morgan Securities Inc., as representatives of the
Underwriters identified in Schedule I thereto, is true and correct as if made on
each of the dates specified above; provided that for purposes of this
Section 3(a), (A) any reference in such sections of the Underwriting Agreement
to (i) the “Registration Statement” and the “Prospectus” shall be deemed to
refer to such terms as defined herein, (ii) the “Closing Date” shall be deemed
to refer to the Remarketing Settlement Date, (iii) the “Securities” shall be
deemed to refer to the Remarketed Notes, (iv) the “preliminary prospectus” shall
be deemed to refer to the “Preliminary Prospectus,” (v) “Agreement” shall be
deemed to refer to this Agreement, (vi) “Underwriter” shall be deemed to refer
to the Remarketing Agent and (vii) “Transaction Documents” shall be deemed to
refer to this Agreement, the Notes and the Indenture and (B) the term “Named
Subsidiary” as used in Section 1(d) of the Underwriting Agreement shall be
deemed to include any subsidiaries of the Company that are, on each of the dates
specified above, “significant subsidiaries” of the Company within the meaning of
Regulation S-X.

(b) The Notes and the Indenture conform in all material respects to the
description thereof contained in the Prospectus, if any.”

(c) No default or an event of default, and no event that with the passage of
time or the giving of notice or both would become an event of default, shall
occur and be continuing, under any of the Securities Agreements (as defined in
the Underwriting Agreement).

 

6



--------------------------------------------------------------------------------

Section 4.

Fees.

In the event of a Successful Remarketing of the Remarketed Notes, the Company
shall pay the Remarketing Agent a remarketing fee equal to 0.25% of the
principal amount of the Remarketed Notes (the “Remarketing Fee”). Such
Remarketing Fee shall be paid by the Company on the Remarketing Settlement Date
in cash by wire transfer of immediately available funds to an account designated
by the Remarketing Agent.

Section 5.

Covenants of the Company.

The Company covenants and agrees as follows:

(a) If and to the extent the Remarketed Notes are required (in the view of
counsel, which need not be in the form of a written opinion, for either the
Remarketing Agent or the Company) to be registered under the Securities Act as
in effect at the time of the Remarketing,

 

  (1) to prepare the Registration Statement and the Prospectus, in a form
approved by the Remarketing Agent, to file any such Prospectus pursuant to the
Securities Act within the period required by the Securities Act and the rules
and regulations thereunder and to use commercially reasonable efforts to cause
the Registration Statement to be declared effective by the Commission prior to
the second Business Day immediately preceding the applicable Remarketing Date;

 

  (2) to file promptly with the Commission any amendment to the Registration
Statement or the Prospectus or any supplement to the Prospectus that may, in the
reasonable judgment of the Company or the Remarketing Agent, be required by the
Securities Act or requested by the Commission;

 

  (3) to advise the Remarketing Agent, promptly after it receives notice
thereof, of the time when any amendment to the Registration Statement has been
filed or becomes effective or any supplement to the Prospectus or any amended
Prospectus has been filed and to furnish the Remarketing Agent with copies
thereof;

 

  (4) to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a Prospectus is required in
connection with the offering or sale of the Remarketed Notes;

 

7



--------------------------------------------------------------------------------

  (5) to advise the Remarketing Agent, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of the Prospectus, of the suspension of the
qualification of any of the Remarketed Notes for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or the Prospectus or for additional information,
and, in the event of the issuance of any stop order or of any order preventing
or suspending the use of any Prospectus or suspending any such qualification, to
use promptly its best efforts to obtain its withdrawal;

 

  (6) to furnish promptly to the Remarketing Agent such copies of the following
documents as the Remarketing Agent shall reasonably request: (A) conformed
copies of the Registration Statement as originally filed with the Commission and
each amendment thereto (in each case excluding exhibits); (B) the Preliminary
Prospectus and any amended or supplemented Preliminary Prospectus; (C) the
Prospectus and any amended or supplemented Prospectus; and (D) any document
incorporated by reference in the Prospectus (excluding exhibits thereto); and,
if at any time when delivery of a prospectus is required in connection with the
Remarketing, any event shall have occurred as a result of which the Prospectus
as then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such Prospectus is delivered, not misleading, or if for any other reason it
shall be necessary during such same period to amend or supplement the Prospectus
or to file under the Exchange Act any document incorporated by reference in the
Prospectus in order to comply with the Securities Act or the Exchange Act, to
notify the Remarketing Agent and, upon its request, to file such document and to
prepare and furnish without charge to the Remarketing Agent and to any dealer in
securities as many copies as the Remarketing Agent may from time to time
reasonably request of an amended or supplemented Prospectus that will correct
such statement or omission or effect such compliance;

 

8



--------------------------------------------------------------------------------

  (7) prior to filing with the Commission (A) any amendment to the Registration
Statement or supplement to the Prospectus or (B) any Prospectus pursuant to Rule
424 under the Securities Act, to furnish a copy thereof to the Remarketing
Agent; and not to file any such amendment or supplement that shall be reasonably
disapproved by the Remarketing Agent;

 

  (8) as soon as practicable, but in any event not later than eighteen months,
after the date of a Successful Remarketing, to make “generally available to its
security holders” an “earnings statement” of the Company and its subsidiaries
complying with (which need not be audited) Section 11(a) of the Securities Act
and the rules and regulations thereunder (including, at the option of the
Company, Rule 158). The terms “generally available to its security holders” and
“earnings statement” shall have the meanings set forth in Rule 158; and

 

  (9) to take such action as the Remarketing Agent may reasonably request in
order to qualify the Remarketed Notes for offer and sale under the securities or
“blue sky” laws of such jurisdictions as the Remarketing Agent may reasonably
request; provided that in no event shall the Company be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction.

(b) To pay: (1) the costs incident to the preparation and printing of the
Registration Statement, if any, any Prospectus and any other Remarketing
Materials and any amendments or supplements thereto; (2) the costs of
distributing the Registration Statement, if any, any Prospectus and any other
Remarketing Materials and any amendments or supplements thereto; (3) any fees
and expenses of qualifying the Remarketed Notes under the securities laws of the
several jurisdictions as provided in Section 5(a)(9) and of preparing, printing
and distributing a Blue Sky Memorandum, if any (including any related reasonable
fees and expenses of counsel to the Remarketing Agent); (4) all other costs and
expenses incident to the performance of the obligations of the Company hereunder
and the Remarketing Agent hereunder; and (5) the reasonable fees and expenses of
counsel to the Remarketing Agent in connection with their duties hereunder.

(c) To furnish the Remarketing Agent with such information and documents as the
Remarketing Agent may reasonably request in connection with the transactions
contemplated hereby, and to make reasonably available to the Remarketing Agent
and any accountant, attorney or other advisor retained by the Remarketing Agent
such information that parties would customarily require in connection with a due
diligence investigation conducted in accordance with applicable securities laws
and to cause the Company’s officers, directors, employees and accountants to
participate in all such discussions and to supply all such information
reasonably requested by any such Person in connection with such investigation.

 

9



--------------------------------------------------------------------------------

Section 6.

Conditions to the Remarketing Agent’s Obligations.

The obligations of the Remarketing Agent hereunder shall be subject to the
following conditions:

(a) The Prospectus, if any, shall have been timely filed with the Commission; no
stop order suspending the effectiveness of the Registration Statement, if any,
or any part thereof shall have been issued and no proceeding for that purpose
shall have been initiated or threatened by the Commission; and any request of
the Commission for inclusion of additional information in the Registration
Statement or the Prospectus or otherwise shall have been complied with.

(b) (1) Trading in securities generally on the New York Stock Exchange shall not
have been suspended or materially limited, (2) a general moratorium on
commercial banking activities in the State of New York or the United States
shall not have been declared by New York State or Federal authorities, or
(3) there shall not have occurred any material outbreak, or material escalation,
of hostilities or other national or international calamity or crisis, of such
magnitude and severity in its effect on the financial markets of the United
States, in the reasonable judgment of the Remarketing Agent, as to prevent or
materially impair the Remarketing, or enforcement of contracts for sale, of the
Remarketed Notes.

(c) The representations and warranties of the Company contained herein shall be
true and correct in all material respects on and as of the applicable
Remarketing Date, and the Company, the Purchase Contract Agent and the
Collateral Agent shall have performed in all material respects all covenants and
agreements contained herein or in the Purchase Contract and Pledge Agreement to
be performed on their part at or prior to such Remarketing Date.

(d) The Company shall have furnished to the Remarketing Agent a certificate,
dated the applicable Remarketing Date, of the Chief Financial Officer
satisfactory to the Remarketing Agent stating that the representations and
warranties of the Company in Section 3 are true and correct on and as of the
applicable Remarketing Date and the Company has performed in all material
respects all covenants and agreements contained herein to be performed on its
part at or prior to such Remarketing Date.

(e) On the applicable Remarketing Date, the Remarketing Agent shall have
received a letter addressed to the Remarketing Agent and dated such date, in
form and substance satisfactory to the Remarketing Agent, of the independent
accountants of the Company, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” with respect to certain
financial information contained in the Remarketing Materials, if any.

 

10



--------------------------------------------------------------------------------

(f) Each of (i) outside counsel for the Company reasonably acceptable to the
Remarketing Agent, and (ii) the General Counsel of the Company, shall have
furnished to the Remarketing Agent its opinion, addressed to the Remarketing
Agent and dated the applicable Remarketing Date, in form and substance
reasonably satisfactory to the Remarketing Agent addressing such matters as are
set forth in such counsel’s opinion furnished pursuant to Sections 6(f)(i) and
6(f)(ii) of the Underwriting Agreement, adapted as necessary to relate to the
securities being remarketed hereunder and to the Remarketing Materials, if any,
or to any changed circumstances or events occurring subsequent to the date of
this Agreement, such adaptations being reasonably acceptable to counsel to the
Remarketing Agent.

(g) Counsel for the Remarketing Agent, shall have furnished to the Remarketing
Agent its opinion, addressed to the Remarketing Agent and dated the applicable
Remarketing Date, in form and substance reasonably satisfactory to the
Remarketing Agent.

(h) Subsequent to the Commencement Date and prior to the applicable Remarketing
Date, there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the Company’s securities or in the
rating outlook for the Company by any “nationally recognized statistical rating
organization,” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act.

Section 7.

Indemnification.

(a) The Company agrees to indemnify and hold harmless the Remarketing Agent,
each person, if any, who controls the Remarketing Agent within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of the Remarketing Agent within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereof,
any Preliminary Prospectus or the Prospectus or any amendment or supplement
thereto, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages or
liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to the Remarketing
Agent furnished to the Company in writing by the Remarketing Agent through you
expressly for use therein; provided, however, that the foregoing indemnity shall
not inure to the benefit of the Remarketing Agent from whom the person asserting
any such losses, claims, damages or liabilities purchased Remarketed Notes, or
any person controlling the Remarketing Agent, if a copy of the applicable
Prospectus (as then amended or supplemented if the Company shall have

 

11



--------------------------------------------------------------------------------

furnished any amendments or supplements thereto) was not sent or given by or on
behalf of the Remarketing Agent to such person at or prior to the written
confirmation of the sale of the Remarketed Notes to such person, and if the
applicable Prospectus (as so amended or supplemented) would have cured the
defect giving rise to such losses, claims, damages or liabilities, unless such
failure is the result of noncompliance by the Company with Section 5(a)(6)
hereof.

(b) The Remarketing Agent agrees to indemnify and hold harmless the Company, its
directors and its officers who sign the Registration Statement and each person,
if any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any and all
losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any Preliminary Prospectus or the Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only with reference to information
relating to the Remarketing Agent furnished to the Company in writing by the
Remarketing Agent expressly for use in the Registration Statement, any
Preliminary Prospectus, the Prospectus or any amendments or supplements thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 7(a) or 7(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Remarketing Agent, in the case of parties
indemnified pursuant to Section 7(a), and by the Company, in the case of parties
indemnified pursuant to Section 7(b). The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the

 

12



--------------------------------------------------------------------------------

indemnified party from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by the second
and third sentences of this paragraph, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

Section 8.

Contribution.

(a) To the extent the indemnification provided for in Section 7(a) or
Section 7(b) is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities referred to under such paragraph,
then each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) if the indemnifying party is the Company, in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the indemnified party or parties on the other hand from the
Remarketing of the Remarketed Notes, (ii) if the Remarketing Agent is the
indemnifying party, in such proportion as is appropriate to reflect the relative
fault of the Remarketing Agent on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities or (iii) if the
allocation provided by Section 8(a)(i) or Section 8(a)(ii) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits received by the Company on the one hand and the
Remarketing Agent on the other hand from the Remarketing of the Remarketed Notes
but also the relative fault of the Company on the one hand and of the
Remarketing Agent on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company, on one hand, and the Remarketing Agent, on the other hand, in
connection with the Remarketing shall be deemed to be in the same respective
proportions as the aggregate principal amount of the Remarketed Notes less the
Remarketing Fee on the one hand and the Remarketing Fee on the other hand bear
to the aggregate principal amount of the Remarketed Notes. The relative fault of
the Company on the one hand and the Remarketing Agent on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Remarketing Agent and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

13



--------------------------------------------------------------------------------

(b) The Company and the Remarketing Agent agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(a). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in the immediately preceding paragraph shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8, the Remarketing Agent shall not be required to
contribute any amount in excess of the amount by which the Remarketing Fee
exceeds the amount of any damages that the Remarketing Agent has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in Section 7 and Section 8 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(c) The indemnity and contribution provisions contained in Section 7 and
Section 8 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Remarketing Agent, any person
controlling the Remarketing Agent or any affiliate of the Remarketing Agent or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Remarketed Notes.

Section 9.

Resignation and Removal of the Remarketing Agent.

The Remarketing Agent may resign and be discharged from its duties and
obligations hereunder, and the Company may remove the Remarketing Agent, by
giving 30 days’ prior written notice, in the case of a resignation, to the
Company and the Purchase Contract Agent and, in the case of a removal, to the
removed Remarketing Agent and the Purchase Contract Agent; provided, however,
that no such resignation nor any such removal shall become effective until the
Company shall have appointed at least one nationally recognized broker-dealer as
successor Remarketing Agent and such successor Remarketing Agent shall have
entered into a remarketing agreement with the Company, in which it shall have
agreed to conduct the Remarketing in accordance with the Transaction Documents
in all material respects.

In any such case, the Company will use commercially reasonable efforts to
appoint a successor Remarketing Agent and enter into such a remarketing
agreement with

 

14



--------------------------------------------------------------------------------

such person as soon as reasonably practicable. The provisions of Section 7 and
Section 8 shall survive the resignation or removal of any Remarketing Agent
pursuant to this Agreement.

Section 10.

Dealing in Securities.

The Remarketing Agent, when acting as a Remarketing Agent or in its individual
or any other capacity, may, to the extent permitted by law, buy, sell, hold and
deal in any of the Remarketed Notes, Corporate Units, Treasury Units or any of
the securities of the Company (collectively, the “Securities”). The Remarketing
Agent may exercise any vote or join in any action which any beneficial owner of
such Securities may be entitled to exercise or take pursuant to the Indenture
with like effect as if it did not act in any capacity hereunder. The Remarketing
Agent, in its individual capacity, either as principal or agent, may also engage
in or have an interest in any financial or other transaction with the Company as
freely as if it did not act in any capacity hereunder.

Section 11.

Remarketing Agent’s Performance; Duty of Care.

The duties and obligations of the Remarketing Agent shall be determined solely
by the express provisions of this Agreement and the Transaction Documents. No
implied covenants or obligations of or against the Remarketing Agent shall be
read into this Agreement or any of the Transaction Documents. In the absence of
bad faith on the part of the Remarketing Agent, the Remarketing Agent may
conclusively rely upon any document furnished to it, as to the truth of the
statements expressed in any of such documents. The Remarketing Agent shall be
protected in acting upon any document or communication reasonably believed by it
to have been signed, presented or made by the proper party or parties except as
otherwise set forth herein. The Remarketing Agent shall have no obligation to
determine whether there is any limitation under applicable law on the Reset Rate
on the Notes or, if there is any such limitation, the maximum permissible Reset
Rate on the Notes, and it shall rely solely upon written notice from the Company
(which the Company agrees to provide prior to the eighth Business Day before the
Initial Remarketing Date) as to whether or not there is any such limitation and,
if so, the maximum permissible Reset Rate. The Remarketing Agent, acting under
this Agreement, shall incur no liability to the Company or to any holder of
Remarketed Notes in its individual capacity or as Remarketing Agent for any
action or failure to act, on its part in connection with a Remarketing or
otherwise, except if such liability is (i) judicially determined to have
resulted from its failure to comply with the material terms of this Agreement or
bad faith, gross negligence or willful misconduct on its part or (ii) determined
pursuant to Section 7 or 8 of this Agreement. The provisions of this Section 11
shall survive the termination of this Agreement and shall survive the
resignation or removal of any Remarketing Agent pursuant to this Agreement.

 

15



--------------------------------------------------------------------------------

Section 12.

Termination.

This Agreement shall automatically terminate (i) as to the Remarketing Agent on
the effective date of the resignation or removal of the Remarketing Agent
pursuant to Section 9 and (ii) on the earlier of (x) any Special Event
Redemption Date, (y) the occurrence of a Termination Event and (z) the Business
Day immediately following the Purchase Contract Settlement Date. If this
Agreement is terminated pursuant to any of the other provisions hereof, except
as otherwise provided herein, the Company shall not be under any liability to
the Remarketing Agent and the Remarketing Agent shall not be under any liability
to the Company, except that if this Agreement is terminated by the Remarketing
Agent because of any failure or refusal on the part of the Company to comply
with the terms or to fulfill any of the conditions of this Agreement, the
Company will reimburse the Remarketing Agent for all of its out-of-pocket
expenses (including the fees and disbursements of its counsel) reasonably
incurred by it. Notwithstanding any termination of this Agreement, in the event
there has been a Successful Remarketing, the obligations set forth in Section 4
hereof shall survive and remain in full force and effect until all amounts
payable under said Section 4 shall have been paid in full. In addition, Sections
7, 8 and 11 hereof shall survive the termination of this Agreement or the
resignation or removal of the Remarketing Agent.

Section 13.

Notices.

All statements, requests, notices and agreements hereunder shall be in writing,
and:

 

  (a) if to the Remarketing Agent, shall be delivered or sent by mail, telex or
facsimile transmission to Morgan Stanley & Co. Incorporated, 1585 Broadway, New
York, NY, 10036, Attention: Attention: Equity Syndicate Desk;

 

  (b) if to the Company, shall be delivered or sent by mail, telex or facsimile
transmission to E*TRADE Financial Corporation, 671 North Glebe Road, Arlington,
Virginia 22203, Attention: General Counsel; and

 

  (c) if to the Purchase Contract Agent, shall be delivered or sent by mail,
telex or facsimile transmission to The Bank of New York, 101 Barclay Street,
Floor 8W, New York, NY 10286, Attention: Corporate Trust Division-Corporate
Finance Unit (Fax: 212-815-5707).

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

 

16



--------------------------------------------------------------------------------

Section 14.

Persons Entitled to Benefit of Agreement.

This Agreement shall inure to the benefit of and be binding upon each party
hereto and its respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
(x) the representations, warranties, indemnities and agreements of the Company
contained in this Agreement shall also be deemed to be for the benefit of the
Remarketing Agent and the person or persons, if any, who control the Remarketing
Agent within the meaning of Section 15 of the Securities Act and (y) the
indemnity agreement of the Remarketing Agent contained in Section 7 of this
Agreement shall be deemed to be for the benefit of the Company’s directors and
officers who sign the Registration Statement, if any, and any person controlling
the Company within the meaning of Section 15 of the Securities Act. Nothing
contained in this Agreement is intended or shall be construed to give any
person, other than the persons referred to herein, any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein.

Section 15.

Survival.

The respective indemnities, representations, warranties and agreements of the
Company and the Remarketing Agent contained in this Agreement or made by or on
behalf of them, respectively, pursuant to this Agreement, shall survive any
Remarketing and shall remain in full force and effect, regardless of any
investigation made by or on behalf of any of them or any person controlling any
of them.

Section 16.

Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW
PROVISIONS THEREOF TO THE EXTENT A DIFFERENT LAW WOULD GOVERN AS A RESULT.

Section 17.

Judicial Proceedings.

(a) Each party hereto expressly accepts and irrevocably submits to the
non-exclusive jurisdiction of the United States Federal or New York State court
sitting in the Borough of Manhattan, The City of New York, New York, over any
suit, action or proceeding arising out of or relating to this Agreement or the
Remarketed Notes. To the fullest extent it may effectively do so under
applicable law, each party hereto irrevocably waives and agrees not to assert,
by way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or

 

17



--------------------------------------------------------------------------------

hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) Each party hereto agrees, to the fullest extent that it may effectively do
so under applicable law, that a judgment in any suit, action or proceeding of
the nature referred to in Section 17(a) brought in any such court shall be
conclusive and binding upon such party, subject to rights of appeal, and may be
enforced in the courts of the United States of America or the State of New York
(or any other court the jurisdiction to which the Company is or may be subject)
by a suit upon such judgment.

Section 18.

Counterparts.

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original but all such counterparts shall together constitute one and the same
instrument.

Section 19.

Headings.

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

Section 20.

Severability.

If any provision of this Agreement shall be held or deemed to be or shall, in
fact, be invalid, inoperative or unenforceable as applied in any particular case
in any or all jurisdictions because it conflicts with any provisions of any
constitution, statute, rule or public policy or for any other reason, then, to
the extent permitted by law, such circumstances shall not have the effect of
rendering the provision in question invalid, inoperative or unenforceable in any
other case, circumstance or jurisdiction, or of rendering any other provision or
provisions of this Agreement invalid, inoperative or unenforceable to any extent
whatsoever.

Section 21.

Amendments.

This Agreement may be amended by an instrument in writing signed by the parties
hereto. Each of the Company and the Purchase Contract Agent agrees that it will
not enter into, cause or permit any amendment or modification of the Transaction
Documents or any other instruments or agreements relating to the Applicable
Ownership

 

18



--------------------------------------------------------------------------------

Interests in Notes, the Notes or the Corporate Units that would in any way
adversely affect the rights, duties and obligations of the Remarketing Agent,
without the prior written consent of the Remarketing Agent.

Section 22.

Successors and Assigns.

Except in the case of a succession pursuant to the terms of the Purchase
Contract and Pledge Agreement, the rights and obligations of the Company
hereunder may not be assigned or delegated to any other Person without the prior
written consent of the Remarketing Agent. The rights and obligations of the
Remarketing Agent hereunder may not be assigned or delegated to any other Person
(other than an affiliate of the Remarketing Agent) without the prior written
consent of the Company.

If the foregoing correctly sets forth the agreement by and between the Company,
the Remarketing Agent and the Purchase Contract Agent, please indicate your
acceptance in the space provided for that purpose below.

Section 23.

Rights of the Purchase Contract Agent.

Notwithstanding any other provisions of this Agreement, the Purchase Contract
Agent shall be entitled to all the rights, protections and privileges granted to
the Purchase Contract Agent in the Purchase Contract and Pledge Agreement.

[SIGNATURES ON THE FOLLOWING PAGE]

 

19



--------------------------------------------------------------------------------

Very truly yours, E*TRADE FINANCIAL CORPORATION By:  

/s/ Robert J. Simmons

Name:   Robert J. Simmons Title:   Chief Financial Officer

 

CONFIRMED AND ACCEPTED:

MORGAN STANLEY & CO. INCORPORATED,

as Remarketing Agent

By:  

/s/ John D. Tyree

Name:   John D. Tyree Title:   Executive Director

THE BANK OF NEW YORK,

not individually, but solely as Purchase Contract Agent and as attorney-in-fact
for the Holders of the Purchase Contracts

By:  

/s/ Stacey B. Poindexter

Name:   Stacey B. Poindexter Title:   Assistant Vice President

 

20